Exhibit 8
                                        U.S. Patent No. 10,715,878 (“’878 Patent”)

      Roku’s advertising platform infringes at least Claim 1 of the ’878 Patent.


           Claim 1                                                    Roku’s advertising platform
1. A method for identifying an   To the extent the preamble is limiting, Roku’s advertising platform performs a method for
association among multiple       identifying an association among multiple electronic devices of a group of devices connected
electronic devices of a group    through a common local area network (LAN) and using the association for cross-device action.
of devices connected through a
common local area network        See, e.g., evidence and analysis for claim limitations (a)-(d) below.
(LAN) and using the
association for cross-device
action, the method comprising:




                                 Source: https://info.advertising.roku.com/Oneview_Product_Guide (Roku
                                 OneView_The_Ad_Platform_Built_for_TV_Streaming_One_Sheet.pdf)




                                                                  1
           Claim 1                                                    Roku’s advertising platform
(a) with a computer system,       Roku’s advertising platform performs the step of, with a computer system, determining an
determining an association        association between device identifiers of two or more Internet-accessing electronic devices based
between device identifiers of     on electronically stored association-detection information about a plurality of Internet-accessing
two or more Internet-accessing    electronic devices, wherein the stored association-detection information for each of the plurality of
electronic devices based on       Internet-accessing electronic devices includes: (i) a device identifier; (ii) at least one dynamically
electronically stored             assigned IP address assigned to a modem that connects a router of the LAN to the Internet; and
association-detection             (iii) at least one timestamp specifying a time when the Internet-accessing electronic device
information about a plurality     accessed the Internet via the router of the LAN.
of Internet-accessing
electronic devices, wherein the   For example, Roku’s platform automatically delivers an advertisement on one device based on
stored association-detection      profile data associated with a different device, where that assocation is determined using
information for each of the       information including a device identifier, a dynamically assigned IP address assigned to an
plurality of Internet-accessing   Internet-connected modem, and a timestamp indicating when a device accessed the Internet via a
                                  LAN’s router.
electronic devices includes:
(i) a device identifier;          See, e.g.:
(ii) at least one dynamically
assigned IP address assigned
to a modem that connects a
router of the LAN to the
Internet; and
(iii) at least one timestamp
specifying a time when the
Internet-accessing electronic
device accessed the Internet
via the router of the LAN;




                                                                  2
Claim 1       Roku’s advertising platform




          3
Claim 1                                      Roku’s advertising platform




          Source: https://docs.roku.com/published/userprivacypolicy/en/us




                                         4
Claim 1                                     Roku’s advertising platform




          Source: https://docs.roku.com/published/cookiepolicy/en/us




                                        5
Claim 1                                       Roku’s advertising platform
          Source: https://www.mediapost.com/publications/article/255323/probabilistic-or-
          deterministicwhats-the-best (by Laura Koulet - Senior Product Manager DataXu)
          “DataXu helps crack the code of cross device usage, enabling you to deliver your brand’s message
          to the right consumers at the right time in the right format on the right device. By combining
          deterministic and probabilistic data together and creating a curated graph, DataXu is able to fully
          understand how people or households engage with brands across each device along their path to
          purchase.”




          Source: Cross-device solutions made simple: discover dataxu's OneView technology
          https://www.youtube.com/watch?v=ZCYttkjjtHY (1:58-2:20)




                                          6
            Claim 1                                                    Roku’s advertising platform
(b) wherein determining the        In Roku’s advertising platform, determining the association in part (a) is done by using the stored
association in part (a) is done    association-detection information to determine that the two or more Internet-accessing electronic
by using the stored                devices have separately accessed the Internet through a router of the LAN during a predetermined
association-detection              period of time via a common IP address.
information to determine that
the two or more Internet-          For example, Roku servers store indicia of the association between devices and Roku’s
accessing electronic devices       advertising platform uses that stored data to determine two devices accessed the Internet through
have separately accessed the       the same LAN during a predetermined period of time via a common IP address.
Internet through a router of the   See, e.g.:
LAN during a predetermined
period of time via a common
IP address;




                                   Source: https://docs.roku.com/published/userprivacypolicy/en/us




                                                                   7
Claim 1       Roku’s advertising platform




          8
Claim 1       Roku’s advertising platform




          9
           Claim 1                                             Roku’s advertising platform




                           Source: https://docs.roku.com/published/userprivacypolicy/en/us
(c) wherein the computer   In Roku’s advertising platform, the computer system determining the association in part (a) is
system determining the     outside the LAN and is connected to the LAN through the Internet.

                                                          10
          Claim 1                                                  Roku’s advertising platform
association in part (a) is     For example, Roku’s servers determine the association in part (a), and those servers are not part of
outside the LAN and is         the LAN.
connected to the LAN through
                               See, e.g.:
the Internet; and




                               Source: https://docs.roku.com/published/userprivacypolicy/en/us




                                                              11
            Claim 1                                                      Roku’s advertising platform




                                    Source: https://docs.roku.com/published/userprivacypolicy/en/us
(d) with the computer system,       Roku’s advertising platform performs the step of, with the computer system, using the association
using the association               determined in part (a) to utilize user profile information associated with the device identifier of a
determined in part (a) to utilize   first of the associated Internet-accessing electronic devices, and comprising behavioral or
user profile information            demographic data collected via the first of the associated Internet-accessing electronic devices, to
associated with the device          take an automatic action with respect to a second of the associated Internet-accessing electronic
identifier of a first of the        devices using the device identifier of the second of the associated Internet-accessing electronic
associated Internet-accessing       devices.
electronic devices, and
comprising behavioral or            For example, Roku’s platform automatically delivers an advertisement on one device based on
demographic data collected via      profile data associated with a different device.
the first of the associated         See, e.g.:
Internet-accessing electronic
devices, to take an automatic

                                                                    12
           Claim 1                     Roku’s advertising platform
action with respect to a second
of the associated Internet-
accessing electronic devices
using the device identifier of
the second of the associated
Internet-accessing electronic
devices.




                                  13
Claim 1                                      Roku’s advertising platform




          Source: https://docs.roku.com/published/userprivacypolicy/en/us




                                        14
Claim 1                                      Roku’s advertising platform




          Source: https://docs.roku.com/published/cookiepolicy/en/us




                                        15
